Worden, C. J.
The question presented in this case is the same as that in the case of Edger v. Board of Commissioners of Randolph County, 70 Ind. 331, in relation to salary of county auditors, under the act of March 31st, 1879, Acts 1879, p.' 130. In that case it was held that the Legislature intended ' by the act in question to provide as follows:
“1. The auditor of each county, without regard to its population, shall be allowed for his services a fixed salary of twelve hundred dollars per year;
*341“2. "When, however, the population of the auditor’s county exceeds fifteen thousand, as shown by the last preceding census taken by the United States, such auditor shall be allowed, in addition to his fixed salary of twelve hundred-dollars, the sum of one hundred and twenty-five dollars for each on.e thousand’ inhabitants in excess of fifteen thousand and not in excess of twenty thousand; .and,
“ 3. If the population of the auditor’s county shall be more than twenty thousand, such auditor shall be allowed the additional sum of one hundred dollars for each one thousand inhabitants in excess of twenty thousand, in such county.”
The court below decided in accordance with the construction thus placed upon the statute. jThe appellant’s counsel have filed able and exhaustive briefs, in which it is claimed that the true construction of the statute will give the auditor $125 as well as the $100, making in all $225 for each one thousand inhabitants in excess of twenty thousand.
But, upon again looking over the question, we see no substantial reason for .changing the conclusion reached in the case above referred to.
The judgment below is affirmed, with costs.